Citation Nr: 1229503	
Decision Date: 08/27/12    Archive Date: 09/05/12

DOCKET NO.  04-25 160	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss. 

2.  Entitlement to service connection for traumatic brain injury.

3.  Entitlement to service connection for left knee patellofemoral dysfunction.

4.  Entitlement to an increased disability rating in excess of 50 percent for depressive disorder.

5.  Entitlement to an increased disability rating in excess of 40 percent for low back strain.
  
6.  Entitlement to an increased disability rating in excess of 10 percent for residuals of a head injury.



REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. Spector, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1997 to December 2000.

This matter comes before the Board of Veterans' Appeals (BVA or Board) on appeal from a March 2002 rating decisions from the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, The Commonwealth of Puerto Rico.  During the pendency of the appeal, the Veteran's claims file was transferred to the St. Petersburg, Florida RO.

The Veteran was scheduled for a Board hearings in May 2009 and May 2012, however he failed to appear.  If an appellant fails to appear for a scheduled hearing and a request for postponement has not been received and granted, the case will be processed as though the request for a hearing had been withdrawn.  38 C.F.R. § 20.702 (d) (2011).  Accordingly, this Veteran's request for a hearing is considered withdrawn.

As a final introductory matter, it does not appear that the issue of entitlement to service connection for tinnitus has been addressed by the agency of original jurisdiction (AOJ).  The Veteran's representative submitted April 2012 hearing notes, which discussed the Veteran's tinnitus.  As the AOJ has not yet adjudicated this issue, it is referred back to the AOJ for appropriate action.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

A review of the record discloses further development is necessary prior to the adjudication of the Veteran's claim of service connection for bilateral hearing loss. 

The Veteran was originally scheduled for a VA examination for his hearing loss disability on January 14, 2002.  However, the RO noted that the Veteran failed to report to the scheduled VA examination.  Significantly, however, it is unclear from the evidence of record whether the Veteran received notification that he had been scheduled for this examination.  In this regard, the Board notes that in the February 2003 Notice of Disagreement, the Veteran stated that he was never notified of the compensation and pension examination the VA scheduled for him.  Therefore, it appears that the Veteran was unaware of the scheduled January 2002 VA examination.  Significantly, however, to date, the Veteran has not been afforded notice that, under 38 C.F.R. § 3.655, where entitlement to a benefit in an original compensation claim cannot be established or confirmed without a current VA examination, and a claimant, without good cause, fails to report for (and fully cooperate with) such examination, that claim shall be rated based on the evidence of record.  See Connolly v. Derwinski, 1 Vet. App. 566 (1991).  

Accordingly, the Veteran will be afforded another opportunity to undergo a VA examination in relation to his hearing loss claim on appeal.  However, on remand, the Veteran should be notified that it is his responsibility to report for any scheduled examination based on notice sent to his last address of record, and to cooperate in the development of the case, as the consequences of failure to report for a VA examination without good cause may include denial of the claim.  See 38 C.F.R. §§ 3.158 and 3.655.  In this regard, the Board highlights that, although efforts will be made to schedule the Veteran for VA examinations in relation to his claims, the burden is on the Veteran to apprise VA of his whereabouts, and if he does not do so, there is no burden on the part of VA "to turn up heaven and earth to find him."  Hyson v. Brown, 5 Vet. App. 262, 265 (1993).

Further, the record reflects that the Veteran was receiving periodic treatment at the VA through April 2010.  It is unclear if the claims file contains a complete copy of the Veteran's VA treatment records pertaining to his bilateral hearing loss, and whether he has continued treatment at the VA since April 2010.  As any outstanding VA treatment records may contain information pertinent to his claim, they are relevant and should be obtained.  See 38 C.F.R. § 3.159(c)(2) (2011); Bell v. Derwinski, 2 Vet. App. 611 (1992).  The Veteran should also be offered the opportunity to submit any private treatment records in support of his claim.

Lastly, a review of the record reflects that the Veteran filed a timely notice of disagreement with respect to the RO's July 2010 rating decision denying his claims of service connection for left knee patellofemoral dysfunction and traumatic brain injury, and increased ratings for his depressive disorder, low back strain, and a head injury.  Where a notice of disagreement has been timely filed with regard to an issue, and a statement of the case has not been issued, the appropriate Board action is to remand the issue for issuance of a statement of the case.  Manlincon v. West, 12 Vet. App. 238 (1999).  Therefore, the Board finds that a remand is necessary for the issuance of a statement of the case. 

Accordingly, the case is REMANDED for the following action:

1) The AMC should issue the appellant a SOC pertaining to the issues of entitlement to service connection for left knee patellofemoral dysfunction and traumatic brain injury, and increased ratings for depressive disorder, low back strain, and head injury.

2) The AMC should obtain any available outstanding VA treatment records pertaining to the Veteran's bilateral hearing loss.  Any attempts to obtain these records and responses received thereafter should be associated with the Veteran's VA claims file.  The Veteran should also be offered the opportunity to submit any private treatment records in support of his claim.

3) Send the Veteran a letter informing him that, pursuant to 38 C.F.R. § 3.655, 1) failure to report for an examination in conjunction with an original compensation claim may result in a denial on the merits insofar as the claim will be decided on the evidence of record; and 2) failure to report to an examination in conjunction with a claim for an increased rating will result in denial of the claim.

4) Additionally, the AMC should schedule the Veteran for a VA audiological examination to determine the nature and etiology of his bilateral hearing loss.  The VA examiner should thoroughly review the Veteran's claims file and a complete copy of this REMAND in conjunction with the Veteran's examination and note this has been accomplished in the VA examination report.  

The examiner should state whether the Veteran has hearing loss pursuant to VA regulations.  Additionally, the VA examiner should state whether it is at least as likely as not that the Veteran's bilateral hearing loss (if diagnosed) had its onset in service or is related to any in-service disease, event, or injury.  

Furthermore, the examiner should address the Veteran's contentions that his bilateral hearing loss is a result of his service-connected head injury.  Specifically, the examiner should state whether it is at least as likely as not that the Veteran's bilateral hearing loss was caused or aggravated (i.e., permanently worsened beyond the natural progress of the disease process) by a service-connected disability or disabilities, to include a head injury.  Please specifically address whether there was any increase in severity of the Veteran's hearing loss that was proximately due to or the result of the Veteran's service-connected head injury, and not due to the natural progress of the Veteran's hearing loss. 

Specifically, the VA examiner should address the Veteran's duties in-service and any possible noise exposure post-service.  Additionally, the examiner should review and discuss the Veteran's service treatment records, to include the August 1999 and 2000 audiological examinations; VA outpatient treatment records; and any other relevant information.  Furthermore, the examiner should also discuss the Veteran's lay statements, to include incidents of in-service noise exposure and chronicity of symptomatology, when discussing the offered opinion.

The reviewer must provide a comprehensive report including complete rationales for all opinions and conclusions reached, citing the objective medical findings leading to the conclusions.

5) Thereafter, the AMC/RO must review the claims file to ensure that the foregoing requested development has been completed.  In particular, review the requested medical opinion to ensure that it is responsive to and in compliance with the directives of this remand and if not, implement corrective procedures.  See Stegall v. West, 11 Vet. App. 268 (1998).

6) After completing the above action and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claim should be readjudicated.  If the claim remains denied, a supplemental statement of the case should be provided to the Veteran and his representative.  After they have had an adequate opportunity to respond, this issue should be returned to the Board for further appellate review.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
J. A. MARKEY 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


